The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This communication is responsive to the application filed on 04/24/2020.
Claims 1-21 are pending in this application. This action is made non-final.

Claim Objections
Claim 1 is objected to because of the following informalities:In claim 1, the sentence “a mirror, configured to capture facial information of a user and display inference information about the user, comprising" should be "a mirror, configured to capture facial information of a user and display inference information about the user, comprising:". Appropriate correction is required.

Claim Remarks - 35 USC 112 (f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

	Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Independent claim 1 describes claim limitations “an image capture module, a displaying module, an on-mirror computation device” which have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder coupled with functional language “configured” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitations invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, independent claim 1 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
Regarding to “an image capture module, a displaying module, an on-mirror computation device”, the specification does not appear to clearly recite a corresponding structure to the object analyzing unit recited in claim 1.
By this interpretation, the examiner is not satisfied with the description of the functional language and the use of sufficient structure as described in the specification of the application regarding to the “an image capture module, a displaying module, an on-mirror computation device”.
Thus, it appears that claim 1 is properly invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
If Applicant wishes to provide further explanation or dispute Examiner’s interpretation of the corresponding structure, Applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If Applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, Applicant may amend the claims so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of pre-AIA  35 U.S.C. § 112, sixth paragraph.
 	For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim element “an image capture module, a displaying module, an on-mirror computation device” in claim 1 is a limitation that invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. There appears to be no structure disclosed as a data store for storing content for presentation.  There is disclosure of a generic search system, a search index, and a user profile store, but none of these is sufficient disclosure of a structure for performing functions of the claimed data store. 
Applicant may:
(a)	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; or
(b)	Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function applicant should clarify the record by either:
(a)	Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b)	Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 2-7 are dependent claims of claim 1 and inherit their deficiencies with respect to 35 U.S.C. 112.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-11, 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 2019/0130652, hereinafter Yu) in view of Kim (US 2017/0140732).
 	Re claims 1, 8, and 15, Yu teaches a system for remote medical information exchange, comprising: 
 	a mirror, configured to capture facial information of a user and display inference information about the user (figs. 8, 13, and [0159], mirror captures information of a user’s face and output the information), comprising: 
 	 	an image capture module, configured to capture facial information of the user (figs. 15 and 22-23, mirror captures information of the user’s face); and 
 	 	a displaying module, coupled to a display integrated into the mirror and configured to cause display of inference information about the user (figs 14-23, capturing and outputting information about user’s face); and 
 	an on-mirror computation device, coupled in communication with the image capture module and the displaying module ([0046], smart mirror, camera, output information), configured to receive and process facial information of the user and produce inference information about the user, comprising one or more artificial intelligence modules (figs. 22-23, capturing and processing captured information of user’s face by smart system as seen in [0046].
	Yu teaches a mirror captures user’s face (figs. 15 and 22-23, mirror captures information of the user’s face) but might not explicitly teach the user is looking at the mirror. This can be seen in Kim ([0173], user is looking at the mirror).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teaching of object model as seen in Kim’s content into Yu’s invention because it would provide user an enhanced system that is able to detect the user looking at the mirror.
Re claims 2, 9, and 16, Yu does not teach wherein the on-mirror computation device further comprising a communication module, configured to communicate with a cloud-based server via an internet connection and exchange inference information about the user regarding a current and/or past sessions of the user looking into the mirror. However, it is taught by Kim ([0063] and [0173], cloud computing). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teaching of object model as seen in Kim’s content into Yu’s invention because it would provide user an enhanced system that is able to detect the user looking at the mirror.
Re claims 3, 10, and 17, Yu teaches wherein the mirror comprises a video display that reflects to the user a video image captured by the image capture module ([0154], display content in the form of video).  	Re claims 4, 11, and 18, Yu does not teach wherein the mirror comprises a video display insert that displays the inference information to the user while a mirrored surface of the mirror reflects the user's reflection. However, it is taught by Kim ([0172], mirror function so as to reflect the user).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teaching of object model as seen in Kim’s content into Yu’s invention because it would provide user an enhanced system that is able to detect the user interacting with the mirror.
Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Kim and further in view of Aman (US 2018/0329511).
Re claims 5, 12, and 19, Yu does not explicitly teach wherein the inference information displayed includes age of the user inferred from one or more captures of the facial information of the user. However, it is taught by Aman (claim 1, identifying guest in the mirror ….face, name, age, sex, language).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teaching of object model as seen in Aman’s content into the combination of Kim and Yu’s invention because it would provide user an enhanced system that is able to detect the user interacting with the mirror and provide additional information accordingly.
Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Kim and further in view of MacLaurin et al. (US 2014/0365341, Hereafter MacLaurin).
Re claims 6, 13, and 20, Yu does not teach wherein the inference information displayed includes height of the user inferred from one or more captures of the facial information of the user. However, it is taught by MacLaurin ([0044], detect the height of the user).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teaching of object model as seen in MacLaurin’s content into the combination of Kim and Yu’s invention because it would provide user an enhanced system that is able to detect the user interacting with the mirror and provide additional information accordingly.
Claims 7, 14, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Kim and further in view of MacLaurin et al. (US 2014/0365341, Hereafter MacLaurin).
Re claims 7, 14, and 21, Yu does not teach wherein the inference information displayed includes weight of the user inferred from one or more captures of the facial information of the user. However, it is taught by Sampathkumaran ([0025], facial recognition ….height, weight, etc.) 	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teaching of object model as seen in Sampathkumaran’s content into the combination of Kim and Yu’s invention because it would provide user an enhanced system that is able to detect the user interacting with the mirror and provide additional information accordingly.

Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.  Applicant is required under 37 C.F.R. § 1.111 ( c ) to consider these references fully when responding to this action.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN H VU whose telephone number is (571)270-3482.  The examiner can normally be reached on PHP 9-5:30 PM.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-270-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TOAN H VU/Primary Examiner, Art Unit 2177